 


109 HRES 77 IH: Recognizing the 10th anniversary of the New Transatlantic Agenda, acknowledging the continued importance of the transatlantic partnership between the United States and Europe, and promoting new initiatives to strengthen that partnership.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 77 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mrs. Jo Ann Davis of Virginia submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the 10th anniversary of the New Transatlantic Agenda, acknowledging the continued importance of the transatlantic partnership between the United States and Europe, and promoting new initiatives to strengthen that partnership. 
  
Whereas the United States and the European community are mindful of their common heritage and of their close historical, political, economic, and cultural ties; 
Whereas the United States and the European Union (EU) are aware of their shared responsibility, not only to further common interests but also to face transnational challenges affecting the well-being of all; 
Whereas for the past 50 years the United States and the European Union have worked together in solidarity and partnership, based on a system of cooperation, communication, negotiation, and dialogue, to strengthen transatlantic security, for the preservation and promotion of peace and freedom, for the development of free and prosperous economies, and for the promotion of human rights; 
Whereas in December 1995, in recognition of the importance of the transatlantic political and economic partnership, the United States and the European Union adopted a New Transatlantic Agenda which established a framework for action to promote peace, stability, democracy, and development around the world, to respond to global challenges, to contribute to the expansion of world trade and closer economic relations, and to broaden and strengthen public support for the partnership; 
Whereas as a community of compatible values and converging interests, the transatlantic community since 1995 has continued to strengthen its political partnership through expanding membership in the European Union and the North Atlantic Treaty Organization (NATO) and have integrated more deeply both economically and commercially; 
Whereas as a community of action the United States and the European Union, since setting the new agenda, have been able, with some exceptions, to achieve cohesion in many areas essential to our ability to fulfill the many goals we share, such as combating and preventing terrorism, cooperating in the fight against international crime, addressing the proliferation of nuclear, chemical, and biological weapons, and missile technology, reducing global poverty and communicable diseases, and resolving political crises such as those crises in the Balkans and Ukraine and humanitarian tragedies such as the December 2004 tsunami disaster in the Indian Ocean region, where the positive results achieved when a common approach and effective action are developed, have been irrefutable; 
Whereas the new impetus to strengthen the transatlantic partnership developed at the United States-European Union Summit held in 2004 in Ireland should be used as the basis for revising and transforming the New Transatlantic Agenda of 1995 into a New Transatlantic Partnership of Action; 
Whereas a strategy for renewing and strengthening the transatlantic partnership should consider a new agenda for collaboration with a defined framework, realistic action plans, and which builds on the strengths and capabilities of each partner; 
Whereas a political action plan should, along with strategies to address global terrorism and weapons proliferation, include strategies to address the long-term stability of Afghanistan and Iraq, relations with the Arab world, North Korea, and Iran, and the Israeli-Palestinian conflict; 
Whereas the security strategies of the United States and the European Union should be more closely coordinated and a security relationship between the North Atlantic Treaty Organization and the European Union should be developed; 
Whereas the existing transatlantic market place could be further developed through joint policy actions in the areas of financial services, capital markets and regulatory reform, trade, competition policy, and aviation; 
Whereas joint efforts could be made to further promote democratic development, the rule of law, respect for human rights, and poverty reduction, and initiatives could be taken to further enhance the goal of finding solutions to diseases and to support the environment; 
Whereas a greater involvement of legislators on both sides of the Atlantic is a fundamental element for enhancing the transatlantic partnership, establishing the agenda, and implementing the action plan; 
Whereas by acting together the United States Congress and the European Parliament, along with national legislatures of European countries, could help promote stronger political, economic, defense and security cooperation and could help develop solutions to other global challenges; and  
Whereas the Transatlantic Legislators’ Dialogue should become more fully active in the transatlantic partnership and an integral part of the consultation and implementation process of the new agenda and strategy: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 10th anniversary of the New Transatlantic Agenda and acknowledges the role it has played in promoting and strengthening the transatlantic partnership;  
(2)recognizes that both the United States and Europe face new challenges at home and abroad and to deal with these challenges effectively the United States and Europe must strengthen and adapt the transatlantic partnership which has served both so well;  
(3)agrees that over the past ten years, international conditions have changed and that the successes of the New Transatlantic Agenda of 1995 should be built upon by renewing the agenda with a new political and economic framework for cooperation and a new transatlantic partnership agreement which can provide an effective response to our global challenges;  
(4)acknowledges that in order to strengthen the transatlantic partnership there must be a renewed commitment to regular and intensive consultations between the Governments of the United States and those of the European Union; and  
(5)joins with the European Parliament in agreeing to help strengthen the transatlantic partnership by enhancing the dialogue and collaboration between the United States Congress and the European Parliament through the framework of the Transatlantic Legislators’ Dialogue. 
 
